KENNARD, J., Concurring.
I concur in the judgment affirming the judgment of death. I agree with the majority that no issue raised in defendant’s automatic appeal warrants reversal.
But in the related petition for writ of habeas corpus, which was recently before the court in In re Avena (1996) 12 Cal.4th 694 [49 Cal.Rptr.2d 413, 909 P.2d 1017], I expressed the view, which I still hold, that defendant’s convictions and death sentence should have been set aside for ineffective assistance of counsel (id. at pp. 782-783 (dis. opn. of Kennard, J.)). The court’s decision in that case is now final, and is therefore binding under the doctrine of stare decisis.